Citation Nr: 0101743	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to VA dependency and indemnity compensation 
benefits pursuant to 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
August 1942 and from March 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
1942 to August 1942.  The veteran died in January 1978.

The Board of Veterans' Appeals (the Board) denied the 
appellant's claim for service connection for the cause of the 
veteran's death in a December 1987 decision.  The appellant 
applied to reopen a claim in August 1997.  In September 1998, 
the RO decided not to reopen her claim.  The appellant 
appealed that determination.  

The RO denied the appellant dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 (West 
1991 & Supp. 1998) in January 1999.  The appellant appealed 
that decision also.


FINDINGS OF FACT

1.  The Board denied service connection for the cause of the 
veteran's death in December 1987.  

2.  Evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been received since 
the Board's December 1987 decision.

3.  At the time of the veteran's death in January 1978, 
service connection had never been claimed and was not in 
effect for any disability; the veteran was not in receipt of 
or entitled to receive compensation for a service-connected 
disability that was rated totally disabling on either a 
schedular or unemployability basis for a period of 10 years 
immediately preceding his death.

5.  The veteran did not die in service and did not have a 
permanent total service-connected disability at the time of 
his death.


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's final December 1987 
decision denying service connection for the cause of the 
veteran's death is not new and material, and the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1101 (2000).

2.  The criteria for dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1310.  Implicit in her presentation is the contention that 
new and material evidence which is sufficient to reopen he 
claim has been submitted since the Board's December 1987 
denial of her claim.  The appellant as seeks dependency and 
indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1318.

Entitlement to service connection for the cause of the 
veteran's death

Factual background

Previously submitted evidence

As noted above, service department records indicate that the 
veteran was a POW from April 1942 to August 1942.

Service department medical records showed that the veteran 
was treated for acute bronchitis from August 1946 to 
September 1946.  No seqellae were noted.

In an Affidavit for Philippine Army Personnel, PA AGO Form 
23, sworn to by the veteran in January 1947, he indicated 
that during his period as a POW, the only illness he suffered 
was malaria.  

The veteran died in January 1978.  During his lifetime, the 
veteran had no contact with VA.  No claims of entitlement to 
service connection for any disability was filed by the 
veteran or on his behalf.  The veteran had no disabilities 
which were service connected at the time of his death.  

The veteran's death certificate indicated that he was 78 
years old when he died in January 1978.  The cause of his 
death was listed in the death certificate ascardiorespiratory 
arrest due to chronic obstructive lung disease.  

In the appellant filed a claim for VA death benefits in July 
1985, which was denied by the RO.  In an October 1987 
substantive apepal, the appellant stated that the veteran had 
had acute bronchitis and a heart ailment in 1946, that he 
died from cardiorespiratory arrest, and therefore service 
connection was warranted for the cause of the veteran's 
death.

The December 1987 Board decision

The Board denied the appellant's claim in December 1987, 
determining that service connection was not warranted for the 
cause of the veteran's death.  The Board noted that the 
veteran was treated for acute bronchitis from August to 
September 1946, but that such resolved without chronic 
disability, and that there was no evidence of a relationship 
between the veteran's fatal chronic obstructive lung disease 
and his  service.

Newly submitted evidence

In July 1997, the appellant again requested service 
connection fior the cause of the veteran's death.  

In connection with her claim, the appellant submitted lay 
affidavits.  A July 1997 affidavit states that the two 
affiants had known the veteran since his childhood and that 
since the late 1940's, they had noticed that the veteran was 
always weak and sickly and that he had had shortness of 
breath whenever he was walking, and that he had had swelling 
of his feet, ankles, and legs, and that he eventually died 
from heart failure.  Another July 1997 joint affidavit from 
two other affiants states that these affiants had been called 
to active service together with the veteran and that they had 
served with him, including through his POW era.  They had 
seen the veteran in a POW camp in a sick, pale, and thin 
condition.  His ankles, feet, and legs were swollen, and he 
was in a condition whereby he could barely walk.  They noted 
that the veteran was also always tired and that he had had 
shortness of breath whenever he worked.

In June 1998, private medical records dated in October 1975 
were received.  An intern's admitting notes report a history 
of bronchial asthma since "1941".  Another note indicates 
that the veteran was a non-smoker.  Another note reports a 
history of "beriberi (?) - pedal edema".  The hospital 
discharge summary reports a ten year history of asthma.  The 
diagnosis was chronic obstructive lung disease.  

In July 1998, private medical records dated in January 1978 
showing that the veteran had been hospitalized in January 
1978 with complaints of shortness of breath were received.  
He had been a known asthmatic since 1965 and was reportedly a 
non-smoker.  He was diagnosed with chronic obstructive lung 
disease, in failure; and with bronchial asthma and 
pneumonitis. 

In her July 1999 substantive appeal, the appellant stated 
that the veteran had died from heart and lung disease.  The 
appellant reported that the veteran had smoked about three 
packs of cigarettes a day.  

Pertinent law and regulations

Service connection

In general, in order to establish service connection, a 
veteran must demonstrate that there is a disability present 
which is the result of disease or injury which was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection - POW presumptions

Certain enumerated diseases may be service connected if 
manifested by a former POW who was interned or detained for 
not less than 30 days, if such diseases were manifested to a 
degree of 10 percent or more at any time after discharge even 
though there is no record of such disease during service.  
Such enumerated POW presumptive diseases do not include 
cardiovascular disease, except for beriberi heart disease, 
which covers ischemic heart disease in a former POW who had 
experienced localized edema during captivity.  38 C.F.R. § 
3.309(c) (2000).

Beriberi is a disease caused by deficiency of thiamin 
(vitamin B) and characterized by polyneuritis, cardiac 
pathology and edema.  The epidemic form is found primarily in 
areas in which white (polished) rice is the staple food, as 
in Japan, China, the Philippines, India and other countries 
of Southeast Asia.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
193 (28th ed. 1994).  "Edema is 'the presence of abnormally 
large amounts of fluid in the intercellular tissue spaces of 
the body', DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 528 (28th 
ed. 1994)."  Evans v. Brown, 9 Vet. App. 273, 277 (1996).

Finality/new and material evidence

In general, prior Board decisions are final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince adjudicators to grant a 
claim.

In determining whether to reopen previously and finally 
denied claims, the Board must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. 5108.  Second, if new and 
material evidence has been presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. 5107(b) 
(West 1991) has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999).

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992)

In short, in evaluating a claim which has been previously 
denied, the Board must first determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  Once a 
claim has been reopened, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  The Board notes in 
this connection that VA's duty to assist does not extend to a 
claim that has been disallowed except when new and material 
evidence is presented or secured as described in 38 U.S.C.A. 
§ 5108 (West 1991).  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A(f)].

Additional law, regulations and Court decisions will be 
discussed where appropriate below.

Analysis

Finality/new and material evidence

In December 1987, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  That decision was based on the Board's 
determination that the veteran died from chronic obstructive 
pulmonary disease (COPD) which was unrelated to service.  
That decision is final based upon the evidence which was then 
of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 
(2000).  As discussed in detail above, in order to reopen 
this claim, new and material evidence must be received.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

At the time of the December 1978 Board decision, the evidence 
the of record, in particular the ceertificate of death, 
showed that the veteran died as a result of chronic 
obstructive lung disease.  Although there was evidence of 
treatment for bronchitis during service, there was no 
evidence that such was other than an acute and transitory 
condition, or that there was any relationship between the 
bronchitis in 1946 and the veteran's death from COPD over 
three decades later.  The evidence further showed that the 
veteran had experienced cardiorespiratory arrest as a 
consequence of chronic obstructive lung disease, but it did 
not show that he had  heart disease at the time of his death.  

The Board has reviewed the additional evidence which has been 
received since the Board's December 1987 decision.  The 
recently received evidence includes more detailed medical 
records of the veteran's COPD.  A history of asthma since 
1965 was noted.  The veteran's history of COPD was of record 
in December 1987.  Therefore, these additional records are 
not new or material.  

The recently received evidence also includes October 1975 
private medical records which contain a history supplied by 
the veteran of a known case of bronchial asthma since 1941, 
with an on and off cough since then.  There is also a self 
report by the veteran  of 

The Board notes that unenhanced history supplied by a 
layperson does not constitute competent medical evidence as 
to the date of onset of a disability.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The appellant now in essence argues, and attempts to support 
her assertions by submitting lay evidence, that the veteran 
died in part from beriberi heart disease.  There was not 
before, however, any competent medical evidence of record 
that the veteran had beriberi heart disease before his death, 
or of a nexus between it and the veteran's death.  Moreover, 
no such competent medical evidence has currently been 
submitted.  The history of beriberi in 1941 provided at the 
time of the private treatment in October 1975 does not 
constitute proof of a beriberi heart disease.  Id.  It was 
not diagnosed at the time the history was provided, or 
thereafter.

The appellant also now asserts that the veteran smoked about 
three packs of cigarettes a day as a POW, and in essence 
argues that in-service smoking was implicated in the 
veteran's death.  However, she has not submitted any 
competent medical evidence which shows that any such 
in-service smoking by the veteran in any way caused or 
contributed substantially or materially to cause the 
veteran's death.  

As such, the appellant has not submitted new and material 
evidence to reopen a claim.  See 38 C.F.R. § 3.156 and Evans, 
supra.  

After a careful review of the record, the Board has concluded 
that there remains no competent evidence of record of a nexus 
between the veteran's service and his death.  While the 
appellant feels that he had beriberi heart disease, which 
would be entitled to presumptive service nexus if it were 
diagnosed, given his status as a POW and the affidavits about 
him having peripheral edema as a POW (see 
38 U.S.C.A. §§ 1110, 1112, 1113) and while she furthermore 
believes that the claimed beriberi heart disease caused or 
contributed substantially or materially to the veteran's 
death, as a layperson, she and the affiants are unable to 
supply a diagnosis of beriberi heart disease or to indicate 
that it caused or contributed substantially or materially to 
the veteran's death.  

Likewise, while she believes that smoking the veteran may 
have engaged in as a POW caused or contributed substantially 
or materially to his chronic obstructive lung disease and 
thus to his death, as a layperson, she is unable to indicate 
that any in-service smoking caused the veteran's chronic 
obstructive lung disease or that it in any way caused or 
contributed substantially and materially to his death.  
Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993). 

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

The appellant's reiterations that the veteran's chronic 
obstructive lung disease and his claimed heart disease were 
related to service are cumulative of evidence previously 
considered.  Moreover, the fact that the veteran's history is 
recorded in recently received medical records does not 
transform it into a competent medical opinion as to the date 
of onset of chronic obstructive lung disease.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In essence, the 
veteran's statements which were recorded in the recently 
received medical records were qualitatively no different than 
previous lay assertions of a relationship to service of his 
chronic obstructive lung disease.  The veteran's statements 
appear to have merely been uncritically transcribed by the 
health care professionals that recorded them.  This case is 
unlike the situation presented in Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  In that case, the examiner did 
not merely transcribe the veteran's statements, but rather 
reviewed the record and arrived at a medical conclusion based 
on the evidence.  The examiner's opinion thus constituted 
competent medical nexus evidence.  

In short, these lay statements and contentions, in whatever 
form, do not constitute new and material evidence.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).

Neither does the additional medical evidence which has been 
received.  There remains of record no competent medical 
evidence of a link between the veteran's service and his 
death.

In summary, the Board's conclusion is that new and material 
evidence has been not submitted.  38 C.F.R. § 3.156(a); see 
155 F.3d at 1363.  Accordingly, the claim may not be reopened 
and it remains denied.

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318

Factual background

At the time of the veteran's death in January 1978, service 
connection/VA compensation was not in effect for any 
disabilities and it had never been claimed for any 
disabilities.

Pertinent law and regulations

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected when, in pertinent part, 
the following conditions are met: (1) the veteran's death was 
not caused by his or her own willful misconduct and either 
the veteran was in receipt of or was entitled to receive 
compensation at the time of death for service-connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 years 
or more immediately preceding death or if totally rated for a 
lesser period, the veteran was so rated continuously for a 
period of not less than five years from the date of the 
veteran's discharge from active duty; or (2) the veteran 
would have been entitled to receive a 100 percent disability 
rating for such time period but for factors such as the 
receipt of military retired pay or clear and unmistakable 
error in a final rating or Board decision.

38 C.F.R. § 3.22 (2000).  DIC benefits for survivors of 
certain veterans rated totally disabled at time of death.

    (a) Even though a veteran died of non-service-connected 
causes, VA 
will pay death benefits to the surviving spouse or children 
in the same 
manner as if the veteran's death were service-connected, if:
    (1) The veteran's death was not the result of his or her 
own willful 
misconduct, and
    (2) At the time of death, the veteran was receiving, or 
was entitled 
to receive, compensation for service-connected disability 
that was:
    (i) Rated by VA as totally disabling for a continuous 
period of at 
least 10 years immediately preceding death; or
    (ii) Rated by VA as totally disabling continuously since 
the 
veteran's release from active duty and for at least 5 years 
immediately 
preceding death.
    (b) For purposes of this section, "entitled to receive" 
means that 
at the time of death, the veteran had service-connected 
disability rated 
totally disabling by VA but was not receiving compensation 
because:
    (1) VA was paying the compensation to the veteran's 
dependents;
    (2) VA was withholding the compensation under authority 
of 38 U.S.C. 
5314 to offset an indebtedness of the veteran;
    (3) The veteran had applied for compensation but had not 
received 
total disability compensation due solely to clear and 
unmistakable error 
in a VA decision concerning the issue of service connection, 
disability 
evaluation, or effective date;
    (4) The veteran had not waived retired or retirement pay 
in order to 
receive compensation;
    (5) VA was withholding payments under the provisions of 
10 U.S.C. 
1174(h)(2);
    (6) VA was withholding payments because the veteran's 
whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments 
based on a total service-connected disability rating; or
    (7) VA was withholding payments under 38 U.S.C. 5308 but 
determines 
that benefits were payable under 38 U.S.C. 5309.
    (c) For purposes of this section, "rated by VA as 
totally 
disabling" includes total disability ratings based on 
unemployability 
(Sec. 4.16 of this chapter).
    (d) To be entitled to benefits under this section, a 
surviving 
spouse must have been married to the veteran--
    (1) For at least 1 year immediately preceding the date of 
the 
veteran's death; or
    (2) For any period of time if a child was born of the 
marriage, or 
was born to them before the marriage.

(Authority: 38 U.S.C. 1318)

In a line of cases, the United States Court of Appeals for 
Veterans Claims (Court) had indicated that there is another 
way of obtaining VA dependency and indemnity compensation 
benefits, namely by showing that a veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period if he or she had applied for compensation 
during his or her lifetime, or based on evidence in the 
veteran's claims folder or VA custody prior to his death.  
See Wingo v. West, 11 Vet. App.307 (1999); Carpenter v. 
Brown, 11 Vet. App.140, 147 (1998); and Marso v. West, 12 
Vet. App. 260 (1999); Hix v. West, 12 Vet. App.138 (1999), 
aff'd, Hix v. Gober, No 99-7094 (Fed. Cir. Sept. 20, 2000); 
See also VAOPGCPREC 9-2000 (Dec 8, 2000), noting this.


Analysis

At the time of the veteran's death, he was not, nor had he 
ever been, in receipt of total disability compensation for 
his service-connected disabilities .  Therefore, recovery 
pursuant to 38 U.S.C.A. § 1318 is precluded.  

With respect to the "entitled to receive" clause in 
38 C.F.R. § 3.22(a), the appellant has not specifically 
raised any matters that are delineated in 
38 C.F.R. § 3.22(b), and the Board has been unable to 
identify any such.  In particular, the appellant has not 
raised the issue of clear and unmistakable error in any final 
RO rating decision.  See Marso v. West, 13 Vet. App. 260 
(1999), and cases cited therein.  

The appellant here at best has asserted that the veteran 
"should have been receiving" 100 percent disability based 
on disabilities which she feels should have been 
service-connected.  This assertion is in the nature of a 
hypothetical entitlement claim.  However, recovery based upon 
a hypothetical entitlement claim is precluded by law.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The Board notes that 
it is bound by VA law and regulations, see 
38 U.S.C.A. § 7104(c) (West 1991).

The Board observes in passing that, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, although 38 C.F.R. § 3.22 was 
revised after the appellant's claim was filed [compare 
38 C.F.R. § 3.22 (1999) with 38 C.F.R. § 3.22 (2000)], the 
law itself has not changed.  As the Secretary's interpretive 
rule makes clear, the law was always that hypothetical claims 
were not permitted to establish entitlement to dependency and 
indemnity compensation. 

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim of entitlement to 
dependency and indemnity compensation benefits is precluded 
as a matter of law.  Because the law, and not the facts, is 
dispositive of the issue, the appellant has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened and remains denied.  

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.  





		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

